DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10664322 (hereinafter ‘322). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘322 anticipate the claims of the instant application. A table is reproduced below to highlight the similarities of the two claims sets.

Instant Application
 US 10664322
21.  A computer-implemented method for balancing workload among one or more locations, the method comprising: receiving data associated with a workload forecast for a plurality of locations, the data comprising a number of orders expected to be received for the plurality of locations for a predetermined period of time; determining a first set of ratios of workload forecast for the plurality of locations relative to a first sum of the workload forecast for the plurality of locations based on available processing capacities of the plurality of locations; receiving electronic orders for the predetermined period of time; and reassigning a first subset of electronic orders for a first location of the plurality of locations to a second location of the plurality of locations based on the first set of ratios, wherein the reassigned subset of electronic orders are configured to balance a distribution of load among the plurality of locations based on the available processing capacities of the plurality of locations.
1. A computer-implemented method for balancing workload among one or more locations, the method comprising: receiving data associated with a workload forecast for a first location and a second location, the data comprising a number of orders expected to be received for the first and second locations for a predetermined period of time; determining a first set of ratios of workload forecast for the locations relative to a first sum of the workload forecast for the first and second locations based on available processing capacities of the locations, the first set of ratios comprising at least a first forecast ratio for the first location and a second forecast ratio for the second location; receiving electronic orders for the predetermined period of time, the electronic orders comprising one or more groups of items and being assigned to one of the locations; and reassigning a first subset of electronic orders for the first location to the second location based on a second ratio of the electronic orders for the first location relative to a second sum of the electronic orders for the locations, the first forecast ratio, and whether the first subset of electronic orders can be reassigned without increasing a total number of the one or more groups of items corresponding to the first subset of electronic orders; wherein the reassigned subset of electronic orders are configured to balance a distribution of load between the first and second locations based on the available processing capacities of the locations.


	As can be readily apparent, the claims of the ‘322 anticipate the claims of the instant application. A terminal disclaimer will obviate the obviousness double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195